232 S.W.3d 701 (2007)
In the Interest of J.K. and A.K., Plaintiff.
Juvenile Officer, Respondent,
v.
A.W. (Mother), Appellant;
C.K. (Father), Defendant.
Nos. WD 67812, WD 67813.
Missouri Court of Appeals, Western District.
September 18, 2007.
James W. Whan, Jr., Attorney and Guardian ad litem for plaintiff children.
Sharleen K. Pritt-Bothwell, Rock Port, MO, for Appellant.
David Andrew Baird, Maryville, MO, for Respondent Juvenile Officer.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
A.W. appeals the trial court's judgment terminating her parental rights to two of her children on the grounds of abuse and neglect.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).